Citation Nr: 1308694	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  95-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for disability manifested by bilateral knee pain, to include as due to undiagnosed illness or a medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May to September of 1981, from September 1990 to December 1991, from January 2003 to October 2003, and from April 2005 to August 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 1997 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at hearing before an RO Hearing Officer in March 1996 and at a hearing at the RO before the undersigned Veterans Law Judge in November 2000.  Transcripts of the hearings are included in the claims files.

The Veteran's claim was most recently before the Board in March 2012, at which time the case was remanded for additional development and adjudicative action.  The case has now been returned to the Board for appellate review.

In January 2008 the Veteran submitted a formal claim for service connection for chronic pain syndrome.  The Veteran also requested in an October 2004 correspondence to reopen a previously denied claim for service connection for chronic fatigue syndrome.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the claims are referred to the AOJ for appropriate action.  



REMAND

The Veteran claims service connection for a bilateral knee disorder, which she asserts is due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  In February 2012, the Veteran, via her representative, raised an alternative argument that her claimed bilateral knee disorder is secondary to her service-connected foot disability.

In April 2011, the Veteran underwent a VA examination, which revealed mild age typical chondromalacia patella of the left knee and normal right knee with bilateral lax patella.  The examiner opined that the Veteran does not have an undiagnosed illness of which the knees are a manifestation.  Although the examiner stated that that the changes shown on the MRI were minimal and age typical, he did not provide a basis to support the opinion rendered.

In the March 2012 remand, the Board directed the originating agency to obtain an addendum from the physician who performed the April 2011 VA examination.  Specifically, the Board requested that the examiner provide a complete rationale for his opinion that the Veteran's left and right knee disorders were not a manifestation of an undiagnosed illness.  The physician was instructed to identify the history, clinical findings, and/or medical knowledge and literature relied upon in reaching this conclusion.  Additionally, the physician was asked to provide an opinion on whether the Veteran had a right or left knee disorder that is proximately due to or aggravated (permanently worsened) by her service-connected foot disability.  The examiner was again asked to provide a complete rationale for all opinions provided.

An April 2012 report reflects that the April 2011 VA examiner reviewed the claims files for the purpose of providing the addendum directed by the March 2012 remand.  The examiner identified the Veteran's knee problems as age typical degenerative joint disease on the right and lax patellae bilaterally.  He stated that these conditions would not be related to the service-connected feet, since the feet, even if severely involved, could not cause these knee conditions.  The examiner did not provide any further explanation regarding this opinion and did not discuss whether the knee disorders were aggravated by the service-connected foot disability.  Also, the examiner did not discuss his April 2011 opinion that the claimed disorders were not a manifestation of an undiagnosed illness or provide a rationale to support this conclusion.  

The Board finds the April 2012 VA report to be inadequate with which to decide the Veteran's claim, as it contains inconsistencies regarding the Veteran's current knee diagnoses and does not comply with the August 2011 remand directives. 

Initially, the Board notes that the April 2012 report includes diagnoses of degenerative joint disease of the right knee and bilateral lax patellae, whereas the April 2011 report shows diagnoses of chondromalacia patella of the left knee and normal right knee with bilateral lax patellae.  Thus, the Veteran's current left knee and right knee diagnoses are unclear.  Accordingly, the April 2011 examiner must be asked to provide an addendum that clarifies the exact nature of the Veteran's current left knee and right knee disorders.

The April 2012 report also does not include any rationale to support the examiner's April 2011 and April 2012 opinions regarding whether the knee conditions are a manifestation of an undiagnosed illness or are caused or aggravated by the Veteran's service-connected foot disability.  Moreover, the examiner failed to address whether the Veteran's left and right knee disorders were aggravated by her service-connected foot disability.

The March 2012 Remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's failure to insure compliance would constitute error in this case.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding VA medical and private medical records relevant to the Veteran's claim.  

2.  Thereafter, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to the VA physician who prepared the April 2011 and April 2012 VA medical opinions.  Following a thorough review of the record, the physician is requested to provide an addendum as to the following:

(a)  Provide a complete medical opinion and detailed rationale for the April 2011 opinion that the Veteran does not have an undiagnosed illness of which the knees are a manifestation.  
  
(b)  Clarify the diagnoses provided in the April 2012 report, clearly identifying the exact diagnosis for each knee.  In so doing, the physician is asked to clarify whether the Veteran currently has degenerative joint disease of the left knee and/or the right knee.  The physician must reconcile any diagnosed knee condition with any conflicting diagnosis documented in the medical evidence.

(c)  Provide a complete medical opinion and detailed rationale for the April 2012 opinion that the Veteran's bilateral knee disability was not caused by the service-connected bilateral foot disability.  The physician is specifically asked to provide detailed rationale for his conclusion that the bilateral foot disability could not, from an "ortho functional point of view," cause the knee conditions.  

(d)  Provide a complete medical opinion and detailed rational regarding whether there is a 50 percent or better probability with respect to each knee disorder present during the period of the claim that the disorder was permanently worsened by her service-connected foot disability.  

(e)  In providing the requested opinions, the physician must identify and explain the relevance or significance, as appropriate, of any history, clinical findings, studies, medical knowledge or literature, etc. that he relied up in reaching his conclusion.  The physician must include a discussion of the facts and medical principles involved in rendering the requested opinions.

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative must be furnished a supplemental statement of the case and be given the requisite opportunity to respond thereto before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

